Citation Nr: 1412484	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-40 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for neck disability.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Neck strain treated in service resolved in service, without chronic or recurrent symptoms or residual pathology.

2.  Cervical spine degenerative disc disease found on imaging in 2007 developed after service and is not related to any injury or other events in service.


CONCLUSION OF LAW

Current neck disability was not incurred or aggravated in service, and may not be presumed to be service connected.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in a January 2010 letter, issued before the May 2010 initial unfavorable decision on service connection for neck disability.  In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection.  The letter informed the Veteran how VA assigns disability rating and effective dates.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, and reports of VA medical examinations.  The Veteran has had a VA examination that addressed his neck disability service connection claim.  The examination was performed by a physician who reviewed the Veteran's claim file.  The examiner clearly explained the opinion he provided.  The examination and examination report are adequate for purposes of addressing the claim.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Neck Disability

The Veteran contends that current neck disability is related to events during his service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

On an April 1973 examination of the Veteran for entrance into service, the examiner checked normal for the condition of the Veteran's neck and spine.  Outpatient treatment notes from December 1990 reflect that the Veteran reported neck stiffness that began three days before he sought treatment.  He stated that his neck was sore when he awoke.  He did not report having had any trauma to the neck.  The treating clinician found that the Veteran's neck had a full range of motion.  The clinician provided an assessment of neck strain, and prescribed pain medication.  The Veteran was treated for low back pain during service.  In March 1992, he reported a three week history of lower left back pain with onset with a parachute jump.  Aside from the December 1990 treatment note, the Veteran's service treatment records do not show any other complaints of pain or other symptoms involving the neck.  The Veteran had a service retirement examination in December 1992.  At that time he reported history of back pain and of pain in joints including the right elbow, left knee, and right ankle.  The examiner checked normal for the condition of the Veteran's neck and spine.

In May 1993, soon after the Veteran's separation from service, he filed a claim for service connection for disorders of the back, left knee, right elbow, and left and right ankles.  He asserted that the disorders were related to parachute jumping.  In a VA general medical examination in June 1993, the Veteran reported that he was a paratrooper during service, and over his career made 112 jumps.  He reported having sustained injuries of his back, ankles, and right elbow, and developing pain in his low back and left leg.  He did not report any neck injury or symptoms.  On the 1993 examination report, the examiner indicated that the Veteran's head, face, and neck had no gross deformities.  In a VA spine examination in July 1993, the Veteran reported extensive parachute jumping in service.  He stated that, on one particular jump in 1992, he fell and had a twisting and bending motion injury of his back.  He reported having ongoing low back pain, with occasional tingling in the left thigh.  The RO granted service connection lumbar nerve compression and lumbosacral degenerative disc disease, effective from the time of the Veteran's separation from service.

On a number of occasions over the years, the Veteran filed claims for an increased disability rating for his back disability.  The Veteran's claims file contains records of VA treatment from 1998 forward.  Those records reflect reports of ongoing low back pain.  In treatment in October 2001 to manage pain in the low back and left lower extremity, the examiner reported that the Veteran's neck was supple and had a full range of motion.

In VA treatment in February 2007, the Veteran reported that in the last few months he had weakness in his left hand.  A treating clinician noted weakness in the left shoulder, elbow, and hand.  In August 2007, the Veteran reported a "several year" history of neck pain and left upper extremity weakness and numbness.  He indicated that the symptoms were increasing in severity.  Cervical spine MRI showed cervical stenosis and multilevel degenerative disc disease.  In September 2007, the Veteran underwent C3-C4 anterior cervical discectomy and fusion (ACDF) surgery.  Notes from 2008 through 2010 reflect ongoing medication to treat neck and low back pain.

In January 2010, the Veteran sought compensation for disability of his neck.  On VA spine examination in May 2010, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported that a parachute jump in the early 1990s, possibly 1992, was affected by wind.  He stated that on landing he jarred his neck and twisted it awkwardly.  He indicated that he also injured his lumbar spine at that time.  He reported that he continued to have neck pain through the rest of his service, and that he aggravated his neck in another jump in service, again under windy conditions.  He indicated that he had not had additional neck injury since separation from service, and that neck pain had persisted through the present.  He reported having undergone cervical spine surgery.  He stated that presently he had constant neck pain that was 7 out of 10 in intensity.  He reported pain and weakness in his left arm.  

The examiner found that the Veteran's cervical spine had forward flexion to 25 degrees, extension to 8 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 30 degrees bilaterally.  With each motion there was severe pain throughout the entire range of motion.  There was evidence of a decrease in sensation in the left shoulder, arm, and hand.  Cervical spine MRI showed degenerative disc disease that was worse compared to an earlier evaluation.  The examiner concluded that the Veteran had degenerative disc disease of the cervical spine with left upper extremity radiculopathy.  The examiner expressed the opinion that it is less likely than not that the Veteran's neck disorder was related to events during his service.  The examiner explained that the isolated treatment for neck pain in service in 1990 appeared to have been for a self-limited strain.  He stated that in 1990 there were no symptoms suggestive of degenerative disc disease, and that all of the Veteran's current symptoms were due to his degenerative disc disease.  The examiner opined that the cervical spine disorder, including degenerative disc disease, presented well after the Veteran's separation from service.  He noted that the service treatment records did not reflect any additional neck symptoms between the 1990 treatment and the end of separation from service, and that the Veteran's neck surgery was performed about thirteen years after his separation from service.

In statements in support of his claim, the Veteran, through his representative, asserted that he began to have neck pain during service, and that the pain continued after service through the present.  He contended that the cervical spine disorder diagnosed after service had its origins during service.

There is no evidence that the Veteran had cervical spine arthritis during the year following his separation from service.  Therefore, there is no basis to presume service connection for such arthritis.

The Veteran's service treatment records do not show that he reported additional neck pain or other neck symptoms after the treatment in December 1990.  During and soon after service, he reported that after injury on a parachute jump he had pain in his low back.  In the 2010 examination, he reported that he had neck pain after one or more jumps.  Regarding the Veteran's symptoms during service, his statements during service are more reliable than his recent statements, which required recollections of experiences he had many years earlier.  In treatment in 2007, the Veteran reported that he had experienced neck pain for several years.  His service ended in 1993, however, more than several years before 2007.  The VA examiner is a physician and is qualified to opine about medical causation.  His opinion regarding the likely history of the Veteran's current neck disability is well explained.  The Board finds his opinion persuasive.  The Board finds that the preponderance of the evidence is against incurrence of the current neck disability in service, and against service connection.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for neck disability is denied.




____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


